SEPARATION AGREEMENT


This  Separation Agreement ("Agreement") is entered into by and between Michael
Mathews, an individual residing at 78 Kitchawan Road, Pound Ridge, NY 10576
(“Mathews”), and Interclick, Inc., a corporation organized under the laws of the
State of Delaware with its principal place of business located at 11 West 19th
Street, 10th Floor, New York, NY 10011 (“Interclick”).


WHEREAS Mathews has served as Chief Executive Officer of Interclick since
September 2007, subject to the terms and conditions set forth in the employment
agreement dated as of June 28, 2007 between Interclick (formerly known as
Customer Acquisition Network, Inc.) and Mathews (the “Employment Agreement”);
and


WHEREAS Mathews and Interclick have been engaged in discussions about his
separation and transition from the position of CEO of Interclick; and


WHEREAS on or about November 1, 2010, pursuant to Section 6.(f) of the
Employment Agreement, Mathews gave ninety days written notice of his intent to
resign voluntarily from his position as Chief Executive Officer of Interclick
effective January 31, 2011, subject to the terms and conditions set forth
herein; and


WHEREAS Interclick has accepted Mathews’ voluntary resignation effective January
31, 2011, subject to the terms and conditions set forth herein;


NOW, THEREFORE, Mathews and Interclick, intending to be legally bound, for good
and valuable consideration, the receipt of which is hereby acknowledged, hereby
agree as follows:


1.           Termination of Employment.  The Parties agree that Mathews’
voluntary resignation from his position as Chief Executive Officer of Interclick
will become effective on January 31, 2011, or such earlier date as may be
determined by the Board of Directors of Interclick, and that Mathews’ employment
with Interclick will end on that same date.  Until that date, Mathews will
continue to serve as Chief Executive Officer of Interclick, and Interclick will
continue to pay Mathews his current annual base salary of $355,000 in accordance
with normal company payroll procedures and to continue to provide his existing
medical and dental coverage in the ordinary course.


2.           Separation Payments and Benefits.  Upon the effective date of
Mathews’ voluntary resignation as Chief Executive Officer of Interclick,
Interclick agrees to pay Mathews a lump sum equal to six months of his current
annual base salary of $355,000, equaling $177,500, and to continue to provide
his existing medical and dental coverage in the ordinary course throughout the
entire calendar year of 2011 after which time Matthews will be eligible for
benefit continuation under COBRA.  In addition, assuming achievement of the
previously adopted 2010 annual milestones are met and the board approves the
second half bonus payments to the executive officers, Interclick agrees to pay
Mathews his second half 2010 executive management bonus of $88,750 on the same
date and in the same manner that the bonus payment would have been made if
Mathews had continued to serve as Chief Executive Officer through the date on
which bonus payments are made to other executive officers.
 

--------------------------------------------------------------------------------




3.           Exercise of Stock Options.  Interclick agrees that Mathews shall be
permitted to utilize the services of Morgan Stanley Smith Barney (including
MSSB’s employee account access to be available to Interclick employees in coming
months) to implement a cashless, same-day exercise of his vested stock options
during and until the end of the expiration period of the options, which is
August 28, 2012, as if he remained employed at Interclick through that date.


4.           Mathews’ Release of Interclick.  In consideration for the payments
and benefits described above and for other good and valuable consideration,
Mathews hereby releases and forever discharges Interclick, as well as its
affiliates and all of their respective directors, officers, employees, members,
agents, and attorneys, of and from any and all manner of actions and causes of
action, suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with Interclick, the termination of his
employment with Interclick, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when he executes this
Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind;  breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); the New
York State Human Rights Law; the New York City Human Rights Law;  and/or any
other federal, state, or local law(s) or regulation(s); any and all claims for
damages of any nature, including compensatory, general, special, or punitive;
and any and all claims for costs, fees, or other expenses, including attorneys'
fees, incurred in any of these matters.  Interclick acknowledges, however, that
Mathews does not release or waive any rights to contribution or indemnity to
which he may otherwise be entitled.  Interclick also acknowledges that Mathews
does not release or waive any claims, and that he retains any rights he may
have, to any vested 401(k) monies (if any) or benefits (if any), or any other
benefit entitlement that is vested as of the effective date of his resignation
pursuant to the terms of any company-sponsored benefit plan governed by
ERISA.  Nothing contained herein shall release the Company from its obligations
set forth in this Agreement.
 
2

--------------------------------------------------------------------------------




5.           Interclick’s Release of Mathews.  In consideration for the payments
and benefits described above and for other good and valuable consideration, and
except as expressly carved out from this release as set out at the end of this
paragraph, Interclick hereby releases and forever discharges Mathews of and from
any and all manner of actions and causes of action, suits, debts, claims, and
demands whatsoever, in law or equity, known or unknown, asserted or unasserted,
which it ever had or now has,  on account of any fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when it executes this
Agreement.  Notwithstanding the release being provided herein by the Company to
Mathews, nothing in this release in any way releases or discharges any claims or
causes of action that the Company has or may have against Mathews with regard to
acts by Mathews of intentional fraud or acts by Mathews that would violate any
criminal or regulatory laws applicable to Mathews and the Company.


6.           Survival of Provisions of Employment Agreement.  Except as
otherwise expressly agreed to by the parties, Section 8 of the Employment
Agreement shall remain in full force and effect until the expiration of any
relevant statute of limitation with respect to the provisions of such Section.


7.           Non-Disparagement.  Each of Mathews and Interclick hereby agrees,
for himself and itself and any other of their respective representatives while
they are acting on his or its behalf, that he and it  have not and will not,
directly or indirectly, disparage, make negative statements about or act in any
manner which is intended to or does damage to the goodwill or business or
personal reputations of the other party or their respective affiliates.
 
8.           Acknowledgments.  The Parties agree that:


(a)           Each has consulted with and been represented by counsel in
connection with the negotiation and execution of this Agreement.


(b)           This Agreement applies to and binds and inures to the benefit of,
their heirs, successors, and assigns.


(c)           Neither party has assigned or transferred all or part of any of
the obligations set forth in this Agreement to any Third Person, and each has
the full, complete, and unrestricted right to enter into this Agreement.


(d)           This Agreement is entered into by each party without any reliance
upon any agreement, statement, promise, understanding, or other inducement of
any kind other than the express terms of this Agreement; this Agreement is the
entire and complete agreement of the Parties; except for the Employment
Agreement and the Waiver and Release of Non-Competition Provision of Employment
Agreement executed by the parties on or about September 30, 2010, this Agreement
entirely supersedes any and all prior agreements contracts, representations,
negotiations, discussions, and/or understandings, oral or written, between
Mathews and Interclick; and this Agreement cannot be modified, altered, amended,
waived, or changed in any manner whatsoever except in a writing executed by
Mathews and by an officer or director of Interclick after the date when Mathews
executes this Agreement.
 
3

--------------------------------------------------------------------------------




(e)           The Parties agree that the consideration exchanged by the other
pursuant to this Agreement is fair and adequate.


(f)           Each of the numbered paragraphs, terms, and/or provisions of this
Agreement is contractual and is not a mere recital.


(g)           This Agreement shall not ever, in any manner or for any purpose,
by any person, or based upon any foreseen or unforeseen facts, events, or
circumstances, be subject to any claim of mistake of fact or mistake of law.


(h)           Except as to matters preempted by ERISA or other laws of the
United States of America, this Agreement shall be interpreted solely pursuant to
the laws of the State of New York, exclusive of its conflicts of laws
principles.


(i)           The language of this Agreement shall for all purposes be construed
as a whole, according to its fair meaning, not strictly for or against Employee
or the Company, and without regard to the identity or status of any person who
drafted all or any part of it.


(j)           If any provision of this Agreement is declared invalid by a court
of competent jurisdiction or rendered invalid by any other process of law, the
remaining provisions of this Agreement shall remain in full force and effect.


(k)           No waiver of any breach or condition of this Agreement shall be
construed for any purpose as a waiver of any other breach or condition of this
Agreement, regardless of the similarity or dissimilarity of the breaches or
conditions involved.


(l)           This Agreement may be executed in counterparts, each of which
shall be an original, and such counterparts together shall constitute one and
the same instrument.


9.           Confidentiality.  The Parties agree that the terms and conditions
of this Agreement are strictly confidential and will not be disclosed or
discussed to or with any person whomsoever, with the exception only of
disclosure required by court order, disclosure by Mathews to his spouse, and
disclosure to the Parties’ respective attorneys, tax consultant(s) or
accountant(s), and/or the duly designated taxing authorities of the government
of the United States of America and/or the government of any state to which
either of the Parties may owe any taxes and/or as may be required to comply with
the rules and regulations of the Securities and Exchange Commission.
 
4

--------------------------------------------------------------------------------




IN WITNESS HEREOF, the parties hereby execute this Agreement and affix their
signatures as of the dates set forth below.
 
Dated: November 1, 2010
  /s/ Michael Mathews       Michael Mathews                  

 
INTERCLICK, INC.
Dated:       November 1, 2010    
By:
/s/ Roger Clark          

                Its :  Chief Financial Officer                          

 
5

--------------------------------------------------------------------------------

